EXHIBIT 10.5
 
AMENDMENT TO
TERRA TECH CORP.
AMENDED AND RESTATED
2018 EQUITY INCENTIVE PLAN
 
This Amendment to Terra Tech Corp. Amended and Restated 2018 Equity Incentive
Plan (the “Plan”) is made in accordance with the provisions of Section 31 of the
Plan. Any capitalized terms not defined herein shall have the meaning set forth
in the Plan.
 

1.Section 3(a) of the Plan is hereby deleted in its entirety and replaced with
the following:

 

 

“(a)The number of Shares which may be issued from time to time pursuant to this
Plan shall be the sum of: (i) 43,976,425 shares of Common Stock and (ii) any
shares of Common Stock that are represented by awards granted under the
Company’s Terra Tech Corp. 2016 Equity Incentive Plan that are forfeited, expire
or are cancelled without delivery of shares of Common Stock or which result in
the forfeiture of shares of Common Stock back to the Company on or after
December 11, 2018, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 25 of this Plan; provided, however, that no more than
2,000,000 Shares shall be added to the Plan pursuant to subsection (ii).”

 

2.Except as expressly amended hereby, the Plan shall remain in full force and
effect.

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment this 14th day of
February, 2020.
 

TERRA TECH CORP.

   By:

/s/ Derek Peterson

Name:

Derek Peterson

 Title:

CEO

 

 
 